Citation Nr: 1230662	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  10-06 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a skin disability (claimed as a body rash).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran had active duty service from September 1976 to December 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran was initially denied service connection for a body rash in a February 2006 rating decision.  The Veteran submitted a timely February 2007 notice of disagreement.  In a March 2008 statement of the case (SOC), the RO continued the denial of the Veteran's skin disability claim.  In April 2008, the Veteran submitted additional evidence pertinent to the issue on appeal.  

In February 2012, a Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.

Finally, in May 2009, the Veteran submitted a claim for increase for his service-connected right hand disability.  A September 2009 rating decision continued the 10 percent rating.  The Veteran disagreed with the rating decision in a November 2009 notice of disagreement.  An April 2010 SOC continued the 10 percent rating.  The Veteran's representative included this issue in his VA Form 646; however, the only issue certified to the Board in October 2010, and presented at the February 2012 Board hearing, was the skin disability issue.  Consequently, the increase rating issue is not before the Board at this time.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  The evidence received within 60 days of the issuance of a March 2008 SOC is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim of service connection for a body rash, and raises a reasonable possibility of substantiating the claim.

2.  The February 2006 rating decision, which denied the Veteran's claim of entitlement to service connection for a body rash, never became final.


CONCLUSION OF LAW

New and material evidence has been received, with respect to the claim of entitlement to service connection for a body rash.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

As the instant decision reopens the claim of service connection for PTSD, and remands for additional development, no further discussion of VCAA compliance of that issue is required at this time.

Analysis 

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) 

In general, in order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Where there has been a prior decision on the claim, as in the present case, it must first be determined whether such determination has become final.  If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b). 
Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim." Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  However, new evidence can be sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

In the present case, the Veteran submitted a timely February 2007 notice of disagreement with the February 2006 rating decision.  Moreover, within 60 days from the issuance of the March 2008 SOC, additional evidence was added to the claims file.  In order to evaluate whether such evidence is "new and material," the basis for the denial must be determined.  Here, the RO denied the Veteran's claim of service connection for body rash in the February 2006 rating decision because the evidence failed to establish such disorder during service.

In documents dated and added to the file in April 2008, G.C. and F.C. attest that they observed in December 1979, rash spots on the Veteran between his ankles and knees that have continued to the present, and in fact have "spread all over his body".  Such evidence was not previously before agency decisionmakers and it relates directly to whether the Veteran's current skin disability had its onset in service and is related to his military service- unestablished facts necessary to substantiate the claim.  Therefore, the evidence added to the record within 60 days from the issuance of the March 2008 SOC is new and material.  Consequently, the provisions of 38 C.F.R. § 3.156(b) apply, and the prior February 2006 rating action did not become final.  

In sum, because new and material evidence was received within 60 days of the issuance of the March 2008 SOC, the February 2006 rating decision never became final.  The underlying claim of service connection will be addressed in the remand portion of this decision, to follow below.


ORDER

New and material evidence having been received within 60 days from the issuance of the March 2008 SOC, the February 2006 determination never became final and the claim of service connection may be considered on the merits; to this extent only, the appeal granted.


REMAND

At the outset, the Board notes that whether or not the Veteran experiences a chronic body rash is a fact capable of lay observation.  See Jandreau v. Nicholson, 492 F 3d. 1372, 1377 (Fed. Cir. 2007).

The Veteran contends that his chronic skin disability is due to his active service.  Specifically, he has indicated through statements and testimony that he experienced rashes on his lower extremities during service.  He indicated that when he went to sick call on several occasions for treatment of the service-connected warts on his right hand, he was given cream for his rash.  

The service treatment records (STRs) document several visits for treatment for his right hand warts.  However, there is no documentation that ointment was provided for a rash during those visits.  The Board observes that a December 1976 record reflects treatment for jock rash and shows that the Veteran was prescribed Zeasorb.

Post-service VA treatment records currently associated with the claims file document a 20-year history of plaque psoriasis which affects the Veteran's legs, arms, chest, groin, buttocks, back, scalp, and face.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) discussed the steps to be taken in determining whether a VA examination is necessary prior to final adjudication of a claim.  In disability compensation claims, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in McLendon observed that the third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

As noted above, an in-service rash was documented.  Moreover, a skin chronic condition, psoriasis, has been diagnosed.  The Veteran, as well as his family members, has consistently and credibly attested to chronic skin condition since service.  Therefore, the evidence presently of record is sufficient to trigger VA's duty to provide an examination for his skin disability claim.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the most recent VA treatment records associated with the claims file are dated in December 2009 (Virtual VA has been reviewed and no treatment records for the Veteran are on file).  The evidence suggests that the has been receiving ongoing treatment for his skin disability at VA Monterey clinic.  Thus, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of the complete updated clinical records of any and all VA Monterey clinic treatment or any other VA medical facility that has treated the Veteran for his skin disorder since December 2009 and associate those documents with the claims file.

2. The Veteran should also be asked if he has had any current additional private treatment for his skin condition.  If so, he should identify the providers and submit releases for the records.  The RO should secure complete clinical pertinent records from the sources identified.  Any negative search should be noted in the record and communicated to the Veteran.

3. Following completion of the above to the extent possible, the RO should arrange for the Veteran to undergo a VA examination with a dermatologist to determine the nature and likely etiology of the claimed skin disorder.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.

4. Accordingly, the examiner should review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the examination and record review, the examiner should provide an opinion as to the following:

(a) Identifies (by medical diagnosis(es) the Veteran's skin disabilities.

(b) Indicates as to each diagnosis given whether it is at least as likely as not (a 50 percent or better  probability) that such disability is related to the Veteran's service, to include the rash noted in service.

The opinion should indicate whether, based on the factual evidence of record, the skin disability had its onset in service or post-service, and if post-service, whether there is any basis for relating it to disease, injury, or event in service.  

The examiner must explain the rationale for all opinions rendered.

5. The RO should review the record, ensure that all development sought is completed, and then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


